Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of Parent Application No. 16376098.  Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15-22 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 

 	In claim 1, the terms “based on an amount” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood. 
Claims 2-20 are rejected for similar reasons as stated for claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner US 6104908 in view of Ylitalo US 20030022636 further in view of Tjio US 20120042345

1. A method, comprising: based on an amount of broadcast interference to be mitigated between a satellite radio signal received from a source of satellite radio signals and a communication network signal of a communication network (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal), selecting, by core network equipment comprising a processor, a first signal strength to apply to the communication network signal that is different than a second signal strength to apply to the satellite radio signal  (Schaffner: fig. 2, unit 24 the first receiving means comprises a satellite signal receiving antenna for receiving, from a satellite, a television signal having a quaternary phase shift key (QPSK) modulation format, and the second receiving means is a VHF/UHF antenna for receiving an amplitude-modulated (AM) television signal. Also, preferably, the first transmodulating means converts (i.e., selecting) the first received QPSK television signal to a first transmodulated signal having a first modulation format (i.e., second signal strength) such as quadrature amplitude modulation (QAM), and the second transmodulating means converts (i.e., selecting) the second received television signal to a second transmodulated signal having a second modulation format (i.e., second signal strength) such as frequency modulation (FM), frequency-shift key (FSK) modulation, or phase-shift key (PSK) modulation)
configuring, by the core network equipment, base station equipment to combine the satellite radio signal with the communication network signal resulting in a combined signal, wherein the satellite radio signal is combined using the first signal strength and the communication network signal is combined using the second signal strength (Schaffner: fig. 2, unit 24 - The QAM signal is provided to a diplexer 24 or other suitable combining means so that the QAM signal containing the satellite broadcast television channels can be multiplexed together with a signal containing local television channels); and 
facilitating, by the core network equipment, a broadcast of the combined signal, wherein the broadcast is by the base station equipment to a satellite radio receiver and a user equipment that communicates via the communication network (Schaffner: fig. 2, unit 20 - The combined signal is then distributed to each of the plurality of locations or dwellings 12 in the multiple-dwelling unit 10 via the distribution network 20).
Schaffner merely discloses the term mitigation of interference (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal).
Ylitalo further teaches based on a target amount of interference mitigation to be achieved between the first signal and the second signal, selecting a second signal strength to apply to the second signal that is different than a first signal strength to apply to the first signal, wherein selecting the signal strength is further based on an interference to be mitigated as a result of a received part of the bidirectional cellular network data signal (Ylitalo: [0068, 0071-0072]) by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071], as taught by Ylitalo.
Tjio further teaches wherein the second signal comprises a bidirectional cellular network data signal (fig. 2-3, unit 200 - broadband unit 200 [0054] - Outdoor broadband unit 510 may include one or more devices to send/receive LTE signals and to merge received LTE signals with satellite TV signals) in order to make the output from BHR 330 that may be inserted in a MidRF MoCA channel that is separate from the 950 MHz to 2150 MHz range of a typical satellite TV system [0079].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by in order to make the output from BHR 330 that may be inserted in a MidRF MoCA channel that is separate from the 950 MHz to 2150 MHz range of a typical satellite TV system [0079], as taught by Tjio.
4. The method of claim 1, wherein the satellite radio signal is received via a radio frequency over fiber protocol (Schaffner: fig. 2, unit 16; Tjio: [0057]).
5. The method of claim 1, wherein the combining comprises duplexing the satellite radio signal and the communication network signal, resulting in the combined signal being a frequency-domain multiplexed signal (Schaffner: fig. 2, unit 24).
6. The method of claim 1, wherein the base station equipment further comprises off-air repeater equipment, and wherein receiving the satellite radio signal comprises receiving the satellite radio signal by the off-air repeater equipment (Schaffner: col. 1, lines 62-67).
7. The method of claim 1, wherein the combined signal is for reception by the satellite radio receiver and the user equipment in different geographic locations.
8. The method of claim 1, wherein the communication network signal is communicated via an ethernet to cell site protocol (Schaffner: fig. 2, unit 18; Tjio: [0057,0064]).

10.    A system, comprising:
a processor (Schaffner: fig. 2, unit 14);
base station transceiver equipment (Schaffner: fig. 2, unit 14); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Schaffner: fig. 2), comprising:
receiving a first signal, wherein the first signal comprises a satellite radio signal (Schaffner: fig. 2, unit 16 - satellite signal);
receiving a second signal, wherein the second signal comprises [[a bidirectional cellular]] network data signal (Schaffner: fig. 2, unit 18 - VHF/UHF);
based on an amount of interference reduction to be achieved between a first signal received from a source of satellite radio signals and a second signal of a communication network at a time when the first signal and the second signal are broadcast (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal), selecting a ratio of signal strengths of the first signal and the second signal (Schaffner: fig. 2, unit 24 the first receiving means comprises a satellite signal receiving antenna for receiving, from a satellite, a television signal having a quaternary phase shift key (QPSK) modulation format, and the second receiving means is a VHF/UHF antenna for receiving an amplitude-modulated (AM) television signal. Also, preferably, the first transmodulating means converts (i.e., selecting) the first received QPSK television signal to a first transmodulated signal having a first modulation format (i.e., second signal strength) such as quadrature amplitude modulation (QAM), and the second transmodulating means converts (i.e., selecting) the second received television signal to a second transmodulated signal having a second modulation format (i.e., second signal strength) such as frequency modulation (FM), frequency-shift key (FSK) modulation, or phase-shift key (PSK) modulation) 
 	configuring network equipment to: combine the first signal and the second signal in accordance with the ratio, resulting in a combined signal (Schaffner: fig. 2, unit 24 - The QAM signal is provided to a diplexer 24 or other suitable combining means so that the QAM signal containing the satellite broadcast television channels can be multiplexed together with a signal containing local television channels), and
	wherein the first signal is combined using the first signal strength and the second signal is combined using the second signal strength (Schaffner: i.e., the satellite signal receiving antenna 16 is adapted for receiving a signal comprising a sizable number (e.g., 100-200) of satellite broadcast television channels and having a quaternary phase shift key (QPSK) modulation format…the VHF/UHF antenna 18 is adapted for receiving channels including a selected set of local channels comprising a much smaller number (e.g., 5-8) of amplitude-modulated – col. 3, lines 41-65); and
broadcast the combined signal to a satellite radio receiver and a user equipment communicatively coupled to the communication network, wherein the combined signal is for reception by the satellite radio receiver and the user equipment in different geographic locations (Schaffner: fig. 2, unit 20 - The combined signal is then distributed to each of the plurality of locations or dwellings 12 in the multiple-dwelling unit 10 via the distribution network 20).
Schaffner merely discloses the term mitigation of interference (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal).
Ylitalo further teaches based on an amount of interference reduction to be achieved between a first signal received from a source of satellite radio signals and a second signal of a communication network at a time when the first signal and the second signal are broadcast and selecting a ratio of signal strengths of the first signal and the second signal (Ylitalo: [0068, 0071-0072]) by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071], as taught by Ylitalo.
Tjio further teaches wherein the second signal comprises a bidirectional cellular network data signal (fig. 2-3, unit 200 - broadband unit 200 [0054] - Outdoor broadband unit 510 may include one or more devices to send/receive LTE signals and to merge received LTE signals with satellite TV signals) in order to make the output from BHR 330 that may be inserted in a MidRF MoCA channel that is separate from the 950 MHz to 2150 MHz range of a typical satellite TV system [0079].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by in order to make the output from BHR 330 that may be inserted in a MidRF MoCA channel that is separate from the 950 MHz to 2150 MHz range of a typical satellite TV system [0079], as taught by Tjio.

Claim 2-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner-Ylitalo-Tjio in view of Shalvi US 20020089995
2.    The method of claim 1, wherein combining the satellite radio signal with the communication network signal comprises combining according to an analog combination that combines a first analog signal and a second analog signal.
Shalvi further teaches wherein combining the first signal with the second signal comprises an analog combination that combines a first analog signal and a second analog signal (Shalvi: [0025-0027, 0032] i.e., fig. 4, unit 190) in order to combine a plurality of analog signals at the input, received from the output of filters 160 and 162, to create a single combined analog signal at the output [0027].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention in order to combine a plurality of analog signals at the input, received from the output of filters 160 and 162, to create a single combined analog signal at the output ([0027]), as taught by Shalvi.
3.    The method of claim 1, wherein combining the satellite radio signal with the communication network signal comprises combining according to a digital combination that combines a first digital signal and a second digital signal (Shalvi: [0023-0024] i.e., fig. 4, unit 180).
9.    The method of claim 1, further comprising converting the satellite radio signal from a radio frequency signal to an optical signal (Schaffner: fig. 2, unit 27; Shalvi: [0032]).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “non-transitory computer-readable storage medium” and “method” the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner US 6104908 in view of Ylitalo US 20030022636 further in view of Jackson US 20180041999

1. A method, comprising: based on an amount of broadcast interference to be mitigated between a satellite radio signal received from a source of satellite radio signals and a communication network signal of a communication network (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal), selecting, by core network equipment comprising a processor, a first signal strength to apply to the communication network signal that is different than a second signal strength to apply to the satellite radio signal  (Schaffner: fig. 2, unit 24 the first receiving means comprises a satellite signal receiving antenna for receiving, from a satellite, a television signal having a quaternary phase shift key (QPSK) modulation format, and the second receiving means is a VHF/UHF antenna for receiving an amplitude-modulated (AM) television signal. Also, preferably, the first transmodulating means converts (i.e., selecting) the first received QPSK television signal to a first transmodulated signal having a first modulation format (i.e., second signal strength) such as quadrature amplitude modulation (QAM), and the second transmodulating means converts (i.e., selecting) the second received television signal to a second transmodulated signal having a second modulation format (i.e., second signal strength) such as frequency modulation (FM), frequency-shift key (FSK) modulation, or phase-shift key (PSK) modulation)
configuring, by the core network equipment, base station equipment to combine the satellite radio signal with the communication network signal resulting in a combined signal, wherein the satellite radio signal is combined using the first signal strength and the communication network signal is combined using the second signal strength (Schaffner: fig. 2, unit 24 - The QAM signal is provided to a diplexer 24 or other suitable combining means so that the QAM signal containing the satellite broadcast television channels can be multiplexed together with a signal containing local television channels); and 
facilitating, by the core network equipment, a broadcast of the combined signal, wherein the broadcast is by the base station equipment to a satellite radio receiver and a user equipment that communicates via the communication network (Schaffner: fig. 2, unit 20 - The combined signal is then distributed to each of the plurality of locations or dwellings 12 in the multiple-dwelling unit 10 via the distribution network 20).
Schaffner merely discloses the term mitigation of interference (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal).
Ylitalo further teaches based on a target amount of interference mitigation to be achieved between the first signal and the second signal, selecting a second signal strength to apply to the second signal that is different than a first signal strength to apply to the first signal, wherein selecting the signal strength is further based on an interference to be mitigated as a result of a received part of the bidirectional cellular network data signal (Ylitalo: [0068, 0071-0072]) by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071], as taught by Ylitalo.
Jackson further teaches wherein the second signal comprises a bidirectional cellular network data signal (fig. 3, [0037] The access device 304 receives WWAN signals 308 from the wireless service provider 308) in order to combines the downconverted satellite signals and the intermediate signals (i.e., bidirectional cellular) and transmits the combined signals over a single coaxial physical interface [0037].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by in order to combines the downconverted satellite signals and the intermediate signals (i.e., bidirectional cellular) and transmits the combined signals over a single coaxial physical interface [0037], as taught by Jackson.
4. The method of claim 1, wherein the satellite radio signal is received via a radio frequency over fiber protocol (Schaffner: fig. 2, unit 16).
5. The method of claim 1, wherein the combining comprises duplexing the satellite radio signal and the communication network signal, resulting in the combined signal being a frequency-domain multiplexed signal (Schaffner: fig. 2, unit 24).
6. The method of claim 1, wherein the base station equipment further comprises off-air repeater equipment, and wherein receiving the satellite radio signal comprises receiving the satellite radio signal by the off-air repeater equipment (Schaffner: col. 1, lines 62-67).
7. The method of claim 1, wherein the combined signal is for reception by the satellite radio receiver and the user equipment in different geographic locations.
8. The method of claim 1, wherein the communication network signal is communicated via an ethernet to cell site protocol (Schaffner: fig. 2, unit 18).

10.    A system, comprising:
a processor (Schaffner: fig. 2, unit 14);
base station transceiver equipment (Schaffner: fig. 2, unit 14); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Schaffner: fig. 2), comprising:
receiving a first signal, wherein the first signal comprises a satellite radio signal (Schaffner: fig. 2, unit 16 - satellite signal);
receiving a second signal, wherein the second signal comprises [[a bidirectional cellular]] network data signal (Schaffner: fig. 2, unit 18 - VHF/UHF);
based on an amount of interference reduction to be achieved between a first signal received from a source of satellite radio signals and a second signal of a communication network at a time when the first signal and the second signal are broadcast (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal), selecting a ratio of signal strengths of the first signal and the second signal (Schaffner: fig. 2, unit 24 the first receiving means comprises a satellite signal receiving antenna for receiving, from a satellite, a television signal having a quaternary phase shift key (QPSK) modulation format, and the second receiving means is a VHF/UHF antenna for receiving an amplitude-modulated (AM) television signal. Also, preferably, the first transmodulating means converts (i.e., selecting) the first received QPSK television signal to a first transmodulated signal having a first modulation format (i.e., second signal strength) such as quadrature amplitude modulation (QAM), and the second transmodulating means converts (i.e., selecting) the second received television signal to a second transmodulated signal having a second modulation format (i.e., second signal strength) such as frequency modulation (FM), frequency-shift key (FSK) modulation, or phase-shift key (PSK) modulation) 
 	configuring network equipment to: combine the first signal and the second signal in accordance with the ratio, resulting in a combined signal (Schaffner: fig. 2, unit 24 - The QAM signal is provided to a diplexer 24 or other suitable combining means so that the QAM signal containing the satellite broadcast television channels can be multiplexed together with a signal containing local television channels), and
	wherein the first signal is combined using the first signal strength and the second signal is combined using the second signal strength (Schaffner: i.e., the satellite signal receiving antenna 16 is adapted for receiving a signal comprising a sizable number (e.g., 100-200) of satellite broadcast television channels and having a quaternary phase shift key (QPSK) modulation format…the VHF/UHF antenna 18 is adapted for receiving channels including a selected set of local channels comprising a much smaller number (e.g., 5-8) of amplitude-modulated – col. 3, lines 41-65); and
broadcast the combined signal to a satellite radio receiver and a user equipment communicatively coupled to the communication network, wherein the combined signal is for reception by the satellite radio receiver and the user equipment in different geographic locations (Schaffner: fig. 2, unit 20 - The combined signal is then distributed to each of the plurality of locations or dwellings 12 in the multiple-dwelling unit 10 via the distribution network 20).
Schaffner merely discloses the term mitigation of interference (Schaffner: col. 1, lines 62-67 - the present invention converts (i.e., selecting) amplitude-modulated off-air and CATV broadcast channels to another (i.e., non-AM) modulation format that is less susceptible to noise and distortion (cross-channel interference) than the original amplitude-modulated off-air or CATV signal).
Ylitalo further teaches based on an amount of interference reduction to be achieved between a first signal received from a source of satellite radio signals and a second signal of a communication network at a time when the first signal and the second signal are broadcast and selecting a ratio of signal strengths of the first signal and the second signal (Ylitalo: [0068, 0071-0072]) by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by using diversity, the effect of noise and interference can be reduced for example with the maximal ratio combining (MRC) method, in which signals received via different antennas are emphasized relative to the power of the signal in different antenna branches [0071], as taught by Ylitalo.
Jackson further teaches wherein the second signal comprises a bidirectional cellular network data signal (fig. 3, [0037] The access device 304 receives WWAN signals 308 from the wireless service provider 308) in order to combines the downconverted satellite signals and the intermediate signals (i.e., bidirectional cellular) and transmits the combined signals over a single coaxial physical interface [0037].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention by in order to combines the downconverted satellite signals and the intermediate signals (i.e., bidirectional cellular) and transmits the combined signals over a single coaxial physical interface [0037], as taught by Jackson.

Claim 2-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner-Ylitalo-Jackson in view of Shalvi US 20020089995
2.    The method of claim 1, wherein combining the satellite radio signal with the communication network signal comprises combining according to an analog combination that combines a first analog signal and a second analog signal.
Shalvi further teaches wherein combining the first signal with the second signal comprises an analog combination that combines a first analog signal and a second analog signal (Shalvi: [0025-0027, 0032] i.e., fig. 4, unit 190) in order to combine a plurality of analog signals at the input, received from the output of filters 160 and 162, to create a single combined analog signal at the output [0027].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Schaffner’s invention in order to combine a plurality of analog signals at the input, received from the output of filters 160 and 162, to create a single combined analog signal at the output ([0027]), as taught by Shalvi.
3.    The method of claim 1, wherein combining the satellite radio signal with the communication network signal comprises combining according to a digital combination that combines a first digital signal and a second digital signal (Shalvi: [0023-0024] i.e., fig. 4, unit 180).
9.    The method of claim 1, further comprising converting the satellite radio signal from a radio frequency signal to an optical signal (Schaffner: fig. 2, unit 27; Shalvi: [0032]).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “non-transitory computer-readable storage medium” and “method” the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415